Citation Nr: 1007709	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for status post right 
inguinal hernia repair (a "hernia disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served with the Recognized Guerrillas from April 
1945 to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines. 

The Veteran submitted additional evidence that has not been 
reviewed by the RO, but waived RO review in a January 2010 
statement from his representative.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right inguinal hernia did not have onset in 
service and was not caused or aggravated by the Veteran's 
active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for status 
post right inguinal hernia have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
status post right inguinal hernia.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

It is unclear from the evidence of record whether the Veteran 
ever received any medical treatment in service.  It appears 
he did have a medical examination at entrance into service, 
but service personnel records show that no record of this 
examination existed at separation.  

However, of record is a VA Form 8-526c, which was received by 
the RO in August 1953.  On this document, which bears the 
Veteran's signature, the Veteran denies having a combat wound 
or injury during active service, providing what the Board 
finds to be highly probative evidence against the Veteran's 
claim.  

In 1953, the Veteran filed a service connection claim for the 
residuals of a fracture to the right arm, body pains, fever, 
and headaches.  

In an August 2005 statement, the Veteran contends that he 
developed an inguinal hernia in service because of lifting 
heavy ammunition and supplies and that after he left the 
military, this disability was of such severity that it 
interfered with his ability to perform activities of daily 
living and pursue gainful employment.  

In a March 2007 statement, F.T., who claims to have served 
with the Veteran during World War II, stated that the Veteran 
suffered from a painful bulging hernia that prevented him 
from running during a bombing by the Japanese.  

In this regard, the Board must finds that if the Veteran had 
truly suffered from a disability of such severity in and 
after service, the Board would expect that the Veteran would 
have sought compensation for his inguinal hernia in 1953 when 
he filed his first claims for VA benefits, citing four 
disabilities, but not the hernia.  The Board finds that the 
fact that the Veteran did not file a claim for an inguinal 
hernia in 1953 is evidence that the Veteran did not suffer 
from this disability either in service or for many years 
after service, providing highly probative factual evidence 
against this claim, particularly in light of the Veteran's 
own statement that the hernia condition was of such severity 
that it interfered with his ability to perform activities of 
daily living and pursue gainful employment.  Based on this 
statement, it clear he would have cited to this problem in 
1953. 

Indeed, the first evidence that the Veteran suffered from a 
right inguinal hernia is hospital records from the University 
Health Network where the Veteran underwent surgery to repair 
a right inguinal hernia in June 1999, over fifty years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
light of the significant period of time between the Veteran's 
military service and the first post-service reference to an 
inguinal hernia, the Board must find that such facts provide 
evidence against this claim.

While the Veteran claims to have been treated for his 
inguinal hernia in the late 1940s by a "Dr." Antonio 
Villanueva, an investigation by VA, which is documented in a 
January 2002 memorandum that is of record, found that this 
individual was not in fact a licensed physician.  Rather Mr. 
Villanueva is part of claims fixing organization and 
manufactures fraudulent medical evidence to use in claims for 
VA benefits.  The fact that the Veteran has attempted to rely 
on this individual to establish his claim for service 
connection severely undermines the Veteran's credibility and 
provides additional evidence against the Veteran's claim.  

In support of his claim, the Veteran has submitted treatment 
records from Dr. R.G., who appears to be the Veteran's 
primary care physician.  In these records, Dr. R.G. notes 
that the Veteran had surgery to repair an inguinal hernia in 
1999 and speculates that this condition might have been 
aggravated by the Veteran's military service.  

Regarding this evidence, the Board first notes that 
speculative medical opinions are insufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Additionally, the probative value of this evidence 
is extremely limited because it appears that in rendering his 
opinion, Dr. R.G. is relying on the Veteran's own statements 
that he suffered from an inguinal hernia in service.  As the 
Board has discussed earlier, there is no objective medical 
evidence to support the Veteran's assertions and considerable 
evidence to suggest that the Veteran is not credible.  

The Veteran has also submitted a number of statements and 
affidavits from individuals who claim to have served with him 
and who allegedly either heard him complain about his hernia 
or observed a bulge in his abdomen.  The Board finds that 
these statements have little probative value for the 
following reasons:

Firstly, assuming that the individuals who submitted the 
statements in question really did serve with the Veteran, 
they are undoubtedly motivated to help the Veteran with his 
claim.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify."); see 
also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character").   More significantly, as the 
Veteran's involvement with Antonio Villanueva suggest a 
willingness to manufacture evidence, the Board cannot help 
but wonder if the individuals who submitted statements on 
behalf of the Veteran actually served with him or if they are 
even real people.  

Finally, the medical evidence the Veteran has submitted from 
Dr. R.G., the University Health Network, and VA shows that 
the Veteran is suffering from cognitive impairment, possible 
age related.  Thus, the Board has some concern that even if 
the Veteran has filed his claim in good faith, he is unable 
to accurately remember the events of his military service 
over sixty years ago and may be confused about the onset of 
his claimed disability.

The Board has read the Veteran's many letters to VA and is 
sympathetic to the Veteran's reports of poor health and 
financial hardship.  However, the Board must find that there 
is other more probative evidence of record that outweighs the 
Veteran's own statements concerning the etiology of his right 
inguinal hernia and indeed, that undermines the credibility 
of the Veteran's statements and his recollection of events.  

Thus for all the above reasons, the Board must find that the 
Veteran's right inguinal hernia did not have onset in service 
or for many years after serve and is not otherwise 
etiologically related to the Veteran's active service.  
Accordingly, entitlement to service connection for status 
post right inguinal hernia repair is denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice addressing the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim was not provided prior to the initial RO 
decision and was not followed by readjudication, such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The remaining VCAA duty to notify was satisfied by a letter 
sent to the Veteran in August 2005, prior to the initial RO 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service records, as well as 
VA and private treatment records.  

The Board has also considered whether the Veteran should be 
afforded a VA examination for his status post right inguinal 
hernia repair, but as there is no evidence of a right 
inguinal hernia in service, a referral for a VA examination 
is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that the service and post-service 
records, as a whole, provide highly probative evidence 
against this claim, for reasons cited above.  On a factual 
basis, the Board has found that the Veteran did not have a 
hernia during his military service.  Therefore, a VA 
examination is not warranted. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


